Citation Nr: 1518355	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for low back condition.

4.  Entitlement to service connection for skin rash.

5.  Entitlement to service connection for right shoulder condition.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2014 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for low back condition, skin rash, right shoulder condition, and erectile dysfunction, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for bilateral hearing loss in a September 2003 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter, but he did not file a timely notice of disagreement (NOD).  No additional material evidence with regard to the Veteran's right ear was received within one year of this decision.

2.  The evidence received since the September 2003 decision raises a reasonable possibility of substantiating the claim.

3.  The Veteran has likely had right ear hearing loss since military service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received with respect to the claim of service connection for right ear hearing loss and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  The Veteran has right ear hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was originally denied service connection for bilateral hearing loss in a September 2003 rating decision.  In a November 2003 decision review officer decision, he was awarded service connection for left ear hearing loss.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the September 2003 rating decision is deemed final insofar as it denied service connection for right ear hearing loss.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a new claim in July 2009.
      
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the September 2003 rating decision, the evidence of record did not include evidence of right ear hearing loss.

Evidence received since the last prior denial includes a November 2009 examination that found right ear hearing impairment sufficient to qualify as a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As such, new and material evidence has been received that relates to an unestablished fact, to wit in-service injury, and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for right ear hearing loss have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as sensorineural hearing loss (organic disease of the nervous system), explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

In this case, although not shown at the time of the March 2010 VA examination, the November 2009 examination that found a right ear hearing loss disability.  See 38 C.F.R. § 3.385.  Additionally, the Veteran's service treatment records show a lesser degree of hearing loss in January 1971, specifically in the 3000 Hz range.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  Thus, the first two requirements for service connection are met.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the Veteran underwent a VA examination in March 2010.  This examiner found that the Veteran's right ear hearing loss was less likely as not caused by or a result of in service noise exposure.  She explained that based on the Veteran's normal right ear hearing at the time of his August 2003 audiological evaluation, his current mild hearing loss in the right ear must have occurred sometime after 2003, and therefore would not be related to noise exposure in service.  The record does not contain a positive medical nexus opinion.  Nevertheless, lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This is regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has reported that his right ear hearing loss began during service and has continued ever since.  See November 2009 examination subjective history.  The Board finds that the lay evidence is sufficient to establish continuous right ear hearing loss symptoms thereafter.  Accordingly, service connection for right ear hearing loss is warranted.


ORDER

New and material evidence sufficient to reopen a claim of service connection for right ear hearing loss has been received; the application to reopen is granted.

Service connection for right ear hearing loss is granted.


REMAND

The November 2014 rating decision continued the prior denials of service connection for low back condition, skin rash, and right shoulder condition; denied service connection for erectile dysfunction; and denied TDIU.  The Veteran appealed these denials in a December 2014 notice of disagreement.  To date, he has not received a statement of the case.  As such, the Veteran cannot perfect his appeals on these issues.  Thus, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the November 2014 denials of service connection for low back condition, skin rash, right shoulder condition, and erectile dysfunction and TDIU.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on that issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


